Case 2:20-cr-00579-SVW Document 464-3 Filed 06/09/21 Page 1 of 3 Page ID #:5344




                    EXHIBIT 2
        Case 2:20-cr-00579-SVW Document 464-3 Filed 06/09/21 Page 2 of 3 Page ID #:5345


  Exhibit
                           Company/Record                     Description   Production BegDoc             Production EndDoc           Certification
    No.
4.a                A.D. dba Six Star Farms (EIDL)              Loan File    DOJ PROD 0000092043       DOJ PROD 0000092057     DOJ   PROD   0000165012
4.b                A.D. dba Six Star Farms (EIDL)              Loan File    DOJ_PROD_0000092058       DOJ_PROD_0000092061     DOJ   PROD   0000165012
4.c           ABC Legal Services and Management (EIDL)         Loan File    DOJ PROD 0000091509       DOJ PROD 0000091512     DOJ   PROD   0000165012
4.d               ABC Realty Advisors Inc (EIDL)               Loan File    DOJ_PROD_0000091513       DOJ_PROD_0000091526     DOJ   PROD   0000165012
                                                                            DOJ_PROD_0000000001       DOJ_PROD_0000000084
                 ABC Realty Advisors, Inc. (BOA PPP)           Loan File    DOJ_PROD_0000016828       DOJ_PROD_0000016834
4.e                                                                         DOJ PROD 0000016846       DOJ PROD 0000016872     DOJ_PROD_0000095029
4.f             All State Towing and Transport 1 (EIDL)        Loan File    DOJ_PROD_0000001233       DOJ_PROD_0000001307     DOJ_PROD_0000165012
                                                                            DOJ_PROD_0000000085       DOJ_PROD_0000000119
            All State Towing and Transport LLC (Cross River    Loan File    DOJ_PROD_0000044087       DOJ_PROD_0000044095
4.g                            Bank PPP)                                    DOJ PROD 0000000787       DOJ PROD 0000000832     DOJ_PROD_0000165012
4.h                       Cactus Mart (EIDL)                   Loan File    DOJ_PROD_0000093033       DOJ_PROD_0000093124     DOJ_PROD_0000165012
4.i                      Classic Nursery (EIDL)                Loan File    DOJ_PROD_0000079447       DOJ_PROD_0000079459     DOJ_PROD_0000165012
                                                               Loan File    DOJ_PROD_0000109116       DOJ_PROD_0000109282
4.j          Crystalcare Home Health Inc. (Customers PPP)                                                                     DOJ_PROD_0000162806
4.k                   EM Construction Co (EIDL)                Loan File    DOJ PROD 0000079962       DOJ PROD 0000080013     DOJ_PROD_0000165012
4.l                     EM Jewelry (Celtic PPP)                Loan File    DOJ_PROD_0000045236       DOJ_PROD_0000045275     DOJ_PROD_0000164359
4.m                  Fadehaus Barbershop (EIDL)                Loan File    DOJ_PROD_0000001307       DOJ_PROD_0000001377     DOJ PROD 0000165012
                                                                                                                              DOJ_PROD_0000023482
                                                               Loan File    DOJ_PROD_0000023483       DOJ_PROD_0000023518
4.n               Fadehaus Barbershop (WebBank PPP)                                                                           DOJ PROD 0000162821
4.o               Fiber One Media (Secureline) (EIDL)          Loan File    DOJ   PROD   0000001378   DOJ PROD 0000001448     DOJ PROD 0000165012
4.p           Fiber One Media, Inc. (Customers Bank PPP)       Loan File    DOJ   PROD   0000000572   DOJ PROD 0000000652     DOJ PROD 0000162807
4.q                   Fiber One Media, Inc. (EIDL)             Loan File    DOJ   PROD   0000001449   DOJ_PROD_0000001522
4.r              Fiber One Media, Inc. (Celtic Bank PPP)       Loan File    DOJ   PROD   0000000346   DOJ_PROD_0000000374     DOJ PROD 0000164359
                                                                                                                              DOJ_PROD_0000023482
                                                               Loan File    DOJ_PROD_0000023519       DOJ_PROD_0000023556
4.s             Fiber One Media, Inc. (WebBank PPP)                                                                           DOJ_PROD_0000162821
4.t             First class property management (EIDL)         Loan File    DOJ PROD 0000091603       DOJ_PROD_0000091617     DOJ_PROD_0000165012
4.u             Five Diamonds Limousine Corp (EIDL)            Loan File    DOJ_PROD_0000079807       DOJ_PROD_0000079816     DOJ_PROD_0000165012
4.v               G&A Diamonds (Cross River PPP)               Loan File    DOJ_PROD_0000000833       DOJ_PROD_0000000877     DOJ_PROD_0000165012
4.w                      G&A Diamonds (EIDL)                   Loan File    DOJ_PROD_0000001523       DOJ_PROD_0000001595     DOJ_PROD_0000165012
                                                                            DOJ_PROD_0000080382       DOJ_PROD_0000080452
                                                               Loan File
4.x                  Green Label Nutrienrs (EIDL)                           DOJ PROD 0000082911       DOJ PROD 0000082924     DOJ_PROD_0000165012
4.y                    Grigor Akopyan (EIDL)                   Loan File    DOJ_PROD_0000080524       DOJ_PROD_0000080577     DOJ_PROD_0000165012
                                                                            DOJ_PROD_0000044196       DOJ_PROD_0000044229
                                                                            DOJ_PROD_0000044851       DOJ_PROD_0000044888
                     Hart Construction (Celtic PPP)            Loan File
                                                                            DOJ_PROD_0000044975       DOJ_PROD_0000044978
4.z                                                                         DOJ PROD 0000151651       DOJ PROD 0000151747     DOJ_PROD_0000164359
                                                                            DOJ_PROD_0000074787       DOJ_PROD_0000074801
                                                               Loan File
5.a                 Hart Construction (JPMC PPP)                            DOJ PROD 0000076455       DOJ PROD 0000076469     DOJ_PROD_0000165012
5.b               Hart Construction (WebBank PPP)              Loan File    DOJ_PROD_0000104706       DOJ_PROD_0000104734     DOJ PROD 0000165012
5.c                Journeymen Construction (EIDL)              Loan File    DOJ_PROD_0000001596       DOJ_PROD_0000001650     DOJ PROD 0000165012
5.d             Liudmyla Kopytova/LK Design (EIDL)             Loan File    DOJ_PROD_0000091764       DOJ_PROD_0000091777     DOJ PROD 0000165012
5.e             Liudmyla Kopytova/LK Design (EIDL)             Loan File    DOJ PROD 0000091778       DOJ_PROD_0000091789     DOJ PROD 0000165012
             Liudmyla Kopytova/LK Design (Fountainhead
                                                               Loan File    DOJ_PROD_0000109932       DOJ_PROD_0000110032
5.f                              PPP)                                                                                         DOJ_PROD_0000109962
5.g                MD Acquisition Services (EIDL)              Loan File    DOJ_PROD_0000091802       DOJ_PROD_0000091822     DOJ_PROD_0000165012
                                                                                                                              DOJ_PROD_0000078233
                                                               Loan File    DOJ_PROD_0000078228       DOJ_PROD_0000078264
5.h           MD Acquisition Services (Wells Fargo PPP)                                                                       DOJ PROD 0000078232
5.i            Michael Hart (Hart Construction) (EIDL)         Loan File    DOJ_PROD_0000081414       DOJ_PROD_0000081487     DOJ_PROD_0000165012
                                                                            DOJ_PROD_0000000194       DOJ_PROD_0000000206
                                                               Loan File
5.j                    Mod Interiors (Celtic PPP)                           DOJ PROD 0000000295       DOJ PROD 0000000311     DOJ_PROD_0000162825
                                                                            DOJ_PROD_0000000156       DOJ_PROD_0000000193
                                                               Loan File
5.k                 Mod Interiors (CDC SBF PPP)                             DOJ PROD 0000104215       DOJ PROD 0000104296     DOJ_PROD_0000165012
5.l                 Mod Interiors (Cross River PPP)            Loan File    DOJ_PROD_0000017889       DOJ_PROD_0000017912     DOJ_PROD_0000165012
5.m                     Mod Interiors (EIDL)                   Loan File    DOJ_PROD_0000081488       DOJ_PROD_0000083374     DOJ_PROD_0000165012
                                                                            DOJ_PROD_0000001014       DOJ_PROD_0000001162
                      Mod Interiors (Newtek PPP)               Loan File
5.n                                                                         DOJ PROD 0000147553       DOJ PROD 0000147558     DOJ_PROD_0000164362
5.o                    Nelson's Nursery (EIDL)                 Loan File    DOJ PROD 0000001651       DOJ PROD 0000001721     DOJ_PROD_0000165012
5.p               Ocean Choice Seafood Corp (EIDL)             Loan File    DOJ PROD 0000093457       DOJ PROD 0000093468     DOJ_PROD_0000165012
5.q               Ocean Choice Seafood Corp (EIDL)             Loan File    DOJ PROD 0000093469       DOJ PROD 0000093482     DOJ_PROD_0000165012
            Ocean Choice Seafood Corp (Fountainhead PPP)       Loan File
5.r                                                                         DOJ PROD 0000164368       DOJ PROD 0000164462     DOJ PROD 0000165012
5.s            Ocean Choice Seafood Corp (Newtek PPP)          Loan File    DOJ PROD 0000137588       DOJ PROD 0000137648     DOJ PROD 0000164362
                                                                            DOJ_PROD_0000000375       DOJ_PROD_0000000414
                    Redline Auto Collision (Celtic)            Loan File
5.t                                                                         DOJ_PROD_0000044979       DOJ_PROD_0000044982     DOJ_PROD_0000164359
                                                                            DOJ_PROD_0000001722       DOJ_PROD_0000001760
                     Redline Auto Collision (EIDL)             Loan File    DOJ_PROD_0000001763       DOJ_PROD_0000001785
5.u                                                                         DOJ PROD 0000104875       DOJ PROD 0000104875     DOJ_PROD_0000165012
             Redline Auto Mechanics Inc. (Celtic Bank PPP)     Loan File
5.v                                                                         DOJ_PROD_0000000415       DOJ_PROD_0000000448     DOJ_PROD_0000164359
5.w               Redline Auto Mechanics Inc. (EIDL)           Loan File    DOJ_PROD_0000001786       DOJ_PROD_0000001857     DOJ_PROD_0000165012
5.x                 Runyan Tax Service, Inc (EIDL)             Loan File    DOJ_PROD_0000022102       DOJ_PROD_0000022151     DOJ_PROD_0000165012
5.y            Runyan Tax Service, Inc (Seattle Bank PPP)      Loan File    DOJ_PROD_0000001177       DOJ_PROD_0000001232     DOJ_PROD_0000165015
                                                                            DOJ_PROD_0000068923       DOJ_PROD_0000068998
                    Sabala Construction (BOA PPP)              Loan File
5.z                                                                         DOJ PROD 0000069285       DOJ PROD 0000069287     DOJ_PROD_0000165012
6.a              Sabala Construction (Cross River PPP)         Loan File    DOJ_PROD_0000072908       DOJ_PROD_0000072943     DOJ_PROD_0000165012
6.b               Sabala Construction (WebBank PPP)            Loan File    DOJ_PROD_0000128736       DOJ_PROD_0000128772     DOJ_PROD_0000165012
6.c                   Sabala Construction (EIDL)               Loan File    DOJ_PROD_0000082328       DOJ_PROD_0000082393     DOJ_PROD_0000165012
                                                                                                                              DOJ_PROD_0000000454
              Secureline Realty & Funding (Comerica PPP)       Loan File
6.d                                                                         DOJ PROD 0000000455       DOJ PROD 0000000480     DOJ PROD 0000163143
6.e               Secureline Realty & Funding (EIDL)           Loan File    DOJ PROD 0000082394       DOJ PROD 0000082445     DOJ PROD 0000165012
             Secureline Realty & Funding (Wells Fargo PPP)     Loan File
6.f                                                                         DOJ_PROD_0000000723       DOJ_PROD_0000000750     DOJ_PROD_0000000751
6.g         A.D. dba Six Star Farms (Newtek PPP)               Loan File    DOJ_PROD_0000110217       DOJ_PROD_0000110278     DOJ_PROD_0000164362
6.h         Tia Mia Daycare (EIDL)                             Loan File    DOJ_PROD_0000092076       DOJ_PROD_0000092084     DOJ_PROD_0000165012
6.i         Time Line Transport Inc (Celtic Bank PPP)          Loan File    DOJ_PROD_0000000312       DOJ_PROD_0000000316     DOJ_PROD_0000164359
6.j         Time Line Transport Inc (Celtic Bank PPP)          Loan File    DOJ_PROD_0000000317       DOJ_PROD_0000000341     DOJ_PROD_0000164359
      Case 2:20-cr-00579-SVW Document 464-3 Filed 06/09/21 Page 3 of 3 Page ID #:5346


6.k    Time Line Transport Inc (EIDL)                  Loan File   DOJ_PROD_0000082642   DOJ_PROD_0000082712   DOJ_PROD_0000165012
6.l    Time Line Transport Inc (Newtek PPP)            Loan File   DOJ_PROD_0000000878   DOJ_PROD_0000000948   DOJ_PROD_0000164362
6.m    Time Line Transport Inc (Radius Bank PPP)       Loan File   DOJ_PROD_0000002440   DOJ_PROD_0000002449   DOJ_PROD_0000164490
6.n    TM Events Inc. (EIDL)                           Loan File   DOJ_PROD_0000001858   DOJ_PROD_0000001930   DOJ_PROD_0000165012
6.o    TM Events Inc. (Newtek PPP)                     Loan File   DOJ_PROD_0000000949   DOJ_PROD_0000001013   DOJ_PROD_0000164362

6.p    Top Quality Contracting (Customers Bank PPP)    Loan File   DOJ_PROD_0000000507   DOJ_PROD_0000000571   DOJ_PROD_0000162808
6.q    Top Quality Contracting (EIDL)                  Loan File   DOJ_PROD_0000001931   DOJ_PROD_0000002000   DOJ_PROD_0000165012
       Top Quality Contracting (TCF National Bank
6.r    PPP)                                            Loan File   DOJ_PROD_0000017712   DOJ_PROD_0000017725   DOJ_PROD_0000000654
6.s    Turing Info Solutions (EIDL)                    Loan File   DOJ PROD 0000082728   DOJ PROD 0000082741   DOJ PROD 0000165012
6.t    Turing Info Solutions (Newtek PPP)              Loan File   DOJ PROD 0000104612   DOJ PROD 0000104684   DOJ PROD 0000164362
6.u    VLA Construction Inc. (CDC SBF PPP)             Loan File   DOJ PROD 0000104178   DOJ PROD 0000104214   DOJ PROD 0000156516
6.v    Voyage Limo (EIDL)                              Loan File   DOJ PROD 0000083179   DOJ PROD 0000083192   DOJ PROD 0000165012
                                                                   DOJ_PROD_0000045107   DOJ_PROD_0000045108
6.w    Voyage Limo LLC (Celtic)                        Loan File   DOJ_PROD_0000045127   DOJ_PROD_0000045180   DOJ_PROD_0000164359
       Armen Hayrapetyan dba Hart Construction (JPMC
6.x    PPP)                                            Loan File   DOJ_PROD_0000076455   DOJ_PROD_0000076493   DOJ_PROD_0000164250
       Mark Zindroski dba Top Quality Contracting
6.y    (Celtic PPP)                                    Loan File   DOJ_PROD_0000000342   DOJ_PROD_0000000345   DOJ_PROD_0000164359
